UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1857


MICHAEL ROSNER,

                  Plaintiff – Appellant,

             v.

JUDGE JOHN FADER, II, Individually and in his Official
Capacity; STATE OF MARYLAND; CHIEF JUDGE ROBERT BELL; JOHN
G. TURNBELL; GORDON, FEINBLATT, R,H, & H, LLC, Res. Agent
Herbert Goldman; WILLIAM C. MULFORD, II; STATE OF MARYLAND-
MARTIN O’MALLEY; JUDGE PAMELA LEE NORTH; SHEILA K. SACHS,
Gordon, Feinblatt, R,H, & H, LLC; HERBERT GOLDMAN, Gordon,
Feinblatt, R,H, & H, LLC,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cv-01923-RDB)


Submitted:    September 24, 2009            Decided:   October 8, 2009


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Rosner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael     Rosner        appeals    the    district         court’s       order

dismissing     his    civil      action       for    lack       of     subject       matter

jurisdiction.        On appeal, we confine our review to the issues

raised in the Appellant’s Brief, see 4th Cir. R. 34(b), and

Rosner’s brief asserts no argument pertaining to the dispositive

issues   identified     by     the   district       court.       In     any    event,    we

conclude     the    district    court’s        decision      was      free     of    error.

Accordingly, we affirm the district court’s order.                            Further, we

deny Rosner’s motion to remove his state court action to the

United States District Court for the District of Maryland.                               We

dispense     with    oral     argument     because        the        facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    AFFIRMED




                                          2